Citation Nr: 1731138	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  08-34 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for lupus.

3.  Entitlement to service connection for rheumatoid arthritis.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

5.  Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from February 1990 to June 1990, with additional service in the Army Reserves through June 1997, and National Guard service through June 2001.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2007 and April 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.
 
In March 2011, the Veteran testified before a Decision Review Officer.  A transcript of the hearing is associated with the claims file.

In March 2015, in relevant part, the Board remanded the issue of sinusitis and an acquired psychiatric disorder not including post-traumatic stress disorder (PTSD) for additional evidentiary development.  

In February 2016, the Board, in relevant part, remanded the issues of entitlement to service connection for fibromyalgia, lupus, rheumatoid arthritis, and PTSD in order to schedule a hearing.  The Board further instructed the RO to obtain an addendum medical opinion regarding the Veteran's sinusitis.

The issues of entitlement to service connection for fibromyalgia, lupus, rheumatoid arthritis, and acquired psychiatric disorder, to include posttraumatic stress disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's claimed chronic sinusitis was not incurred in, otherwise caused by, or aggravated by a period of ACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for chronic sinusitis have not been met.  38 U.S.C.A. §§ 101(22), 101(24), 1110, 1111, 1153, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA Notice

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II.  Chronic Sinusitis

The Veteran contends that she is entitled to service connection for chronic sinusitis.  After a thorough review of the lay and medical evidence of record, the Board finds that service connection is not warranted.

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the August 1989 initial screening for the Army Reserve, the Veteran did not note any history of respiratory conditions or allergies.  During enlistment, she denied a history of sinusitis.  In February 1993, the Veteran reported a history of "nose trouble, sinusitis, hay fever, asthma, shortness of breath, pain or pressure in the chest."  At the time, the physician noted that her sinusitis was relieved with over the counter medication, and hay fever sneezing accompanied the sinusitis.  In January 1997, the Veteran reported continued sinus drainage and postnasal drip, which she treated with Claritin.  At the time, her sinuses were nontender.  The physician assessed her with chronic sinusitis.  In a follow up appointment in February 1997, the Veteran noted problems with postnasal drop since September or October 1996.  Her assessment was changed to postnasal drainage.  Imaging of her sinuses the following month returned normal.

In March 1998, the Veteran reported to her private physician that she had a history of sinusitis, and reported having postnasal drop and discharge from her nose.  The physician prescribed medication and an inhaler.  In a November 1998 new patient form, the Veteran reported a history of nasal congestion, itchy eyes, fatigue/irritability, headaches, red eyes, sinus infections, discolored drainage, bad breath, and snoring that were caused by dust, fall and spring season changes, and temperature changes.  The assessment was chronic perennial rhinitis, and the notes indicated further testing in two months to rule out sinusitis.  At that time, the physician noted that her symptoms may be due to allergies, and recommended a scan to indicate signs of infection.  The scan showed mucosal thickening thought to represent evidence of chronic sinusitis in the ethmoid cells and left maxillary antrum medially.  There were no air fluid levels noted in the sinuses.  The right antrum, frontal and sphenoid sinuses appeared unremarkable.

In July 2000, the Veteran complained of a sinus infection and a clogged throat.  She also reported a history of sinusitis.

In November 2006, the Veteran submitted a statement that described onset of asthma, allergies, rhinitis, and sinusitis shortly after returning from Basic Training.  She also stated that she may need to have surgery for her chronic sinus problems.

A December 2006 record submitted in favor of her claim for Social Security Disability notes onset of sinus infections in 1995.

In a February 2009 private treatment record, the Veteran reported nasal congestion which seemed to worsen when she moved back to her home state in 2006.  The physician noted a remote history of asthma, and that the Veteran was on an inhaler, but had since lapsed with no significant symptoms.  The physician opined that these symptoms were allergic in origin.  In a follow up appointment in March 2009, the physician noted that there was no obvious allergic sensitization despite it being very suggestive of such, and changed her allergy medication to something less objectionable.  

In the Veteran's March 2011 Decision Review Officer hearing, she stated that her sinus troubles went together with her allergies and bronchitis.

In the Veteran's July 2015 VA examination, she stated that she first noted a problem with nasal congestion in 1996, which was treated with antibiotics.  The last infection she had was in 2011.  She did not recall an imaging study of her sinuses.  She treated her nasal congestion with over the counter allergy medication.  She also noted an onset of allergies in 1996 as well.  She endorsed allergy symptoms before basic training in 1989, which were caused by dust, trees, and pollen.  Symptoms were runny eyes, and burning and clogging of the nose with sneezing.  The examiner noted that there was no objective evidence of sinusitis at the time of examination, though she did experience headaches, which were a sign or symptom attributable to chronic sinusitis.  As such, the examiner did not diagnose her with chronic sinusitis.

In an addendum opinion in April 2016, the examiner noted that the Veteran claimed this ongoing condition, though she had not been treated for it for several years.  There was not a current diagnosis of sinusitis due to insufficient objective evidence of it at the time of examination.  Recent records similarly did not show signs of chronic sinusitis.  The examiner noted treatments for acute sinusitis in January 1997 and March 1998 in the ethmoids and a small area in the left maxillary sinus.  In April 1999, the sinusitis was noted to be stable, and the Veteran was instructed to continue her medications.  She was again treated for acute sinusitis in March 2000.  She was noted to have mild chronic sinusitis in July 2000.  The examiner noted an extensive history of rhinitis or hay fever.  However, the examiner noted that the February 1993 entry regarding sinusitis indicates that she treated the condition with over the counter medication.  In fact, the examiner stated that "true sinusitis" is not treated solely with over the counter medications, which indicated the Veteran was confusing sinusitis with sinus congestion.  In sum, available records showed treatment for sinusitis from 1998 to 2000.  There was no evidence from an objective standpoint of a diagnosis or treatment of sinusitis currently or recently.  Instead, the medical evidence is largely the Veteran's subjective opinion.  As such, the examiner declined to diagnose her with chronic sinusitis.  Further, as she did not have a diagnosis of chronic sinusitis, it was not possible for the condition to have been permanently aggravated by her qualifying service.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board recognizes that the Veteran believes she is entitled to service connection for chronic sinusitis.  She believes this condition was a result of her service, however, established approximate onset of the condition years after her qualifying service.  Additionally, a VA examiner could not contemporaneously diagnose her with chronic sinusitis.  Instead, the examiner pointed to two instances of acute sinusitis years after her qualifying service, and stated that the Veteran likely confused the symptomatology with her rhinitis.  In fact, on at least one occasion when it was believed that the Veteran had sinusitis, the examiner stated that the condition could not be treated solely with over the counter medication, indicating a misdiagnosis.  While the Veteran's private medical records indicate a history of sinusitis, these assertions rely primarily on the Veteran's self-reported history to her physicians.  More frequently, the Veteran's physicians indicate that her nasal symptoms are related to chronic rhinitis, or allergies.  The Veteran's own lay statements frequently relate her sinus symptoms to increased allergy activity, which is distinct in diagnosis from sinusitis. 

While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, she is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The etiology of her sinus symptoms is a complex medical determination and the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Veteran's private medical records state a history of chronic sinusitis, those assertions are largely based on the Veteran's self-reported history, and two instances of acute sinusitis.  In contrast, the VA examiner could not diagnose the Veteran with chronic sinusitis in her examination, and stated that her symptomatology was more suggestive of chronic rhinitis, particularly as she only treated the symptoms with over the counter medication.  Furthermore, the Board notes that the Veteran estimated onset of her symptoms approximately 6 years after her qualifying service.  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's claimed chronic sinusitis is related to her military service, the Board ultimately relies upon the objective medical evidence of record, which weighs against finding a connection between the Veteran's sinus condition and her service.

The Board affords significant probative weight to the VA examiner's conclusion that the Veteran does not have a present diagnosis of chronic sinusitis, but her symptoms are more likely attributable to her chronic rhinitis.  Furthermore, the Board affords greater probative weight to the Veteran's lay statements indicating onset of her sinus symptomatology around 1996, approximately 6 years after her qualifying service.  In addition, the remainder of the evidence of record fails to reflect that the Veteran has the requisite training or expertise to offer a medical opinion as complex as linking current sinus symptoms to qualified service.  As such, the Veteran's assertions fail to demonstrate that she is entitled to service connection for chronic sinusitis. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for chronic sinusitis must be denied.


ORDER

Entitlement to service connection for chronic sinusitis is denied.

	
REMAND

The Veteran requested a videoconference hearing in her February 2014 Substantive Appeal with respect to the issues of entitlement to service connection for fibromyalgia, lupus, rheumatoid arthritis, and PTSD.  In February 2016, the Board remanded these issues in order to schedule that hearing.  The Veteran was scheduled for a hearing in February 2017, but she informed the RO that she could not attend the hearing due to a death in the family.  The evidence of record does not indicate that the hearing was rescheduled, or that she waived her right to that hearing.  The Board finds that the Veteran presented good cause for her absence from the February 2017 hearing.  Accordingly, remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998) (RO compliance with a remand is not discretionary.  If an RO fails to comply with the terms of a remand, another remand for corrective action is required.).  She should be scheduled for a hearing at her local RO as soon as possible.  (Also, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009) and Brokowski v. Shinseki, 23 Vet. App. 79 (2009), the Board consolidated the psychiatric issues as any testimony the Veteran provides on her mental health is relevant to all psychiatric diagnoses.)

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at her local RO at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notification letter in the claims file. Once the Veteran has been afforded the requested hearing, or in the event that she withdraws her hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


